In a child support proceeding pursuant to Family Court Act article 4, Geraldo Martinez appeals, as limited by his brief, from so much of an order of the Family Court, Orange County (Kiedaisch, J.), dated May 27, 2004, as corrected by an order dated August 31, 2004, as, after a hearing, and upon the parties’ stipulation of settlement, found him to be in violation of a prior order of support and fixed his child support arrears at $5,987.28.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order entered on the consent of the parties.
The order appealed from specifically stated that it was “based upon the stipulation of settlement reached between the parties.” Since it was made on consent of the parties, it is not appealable (see Matter of Brouwer v Pacicca, 291 AD2d 448 [2002]). Luciano, J.E, Crane, Fisher and Lifson, JJ., concur.